Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21, 25 and 32 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Rajwar et al (“Rajwar” US 2003/0079094 A1), published on April 24, 2003.
As to claim 21, Rajwar teaches “A computer-implemented method, comprising: executing a transactional lock elision transaction including a critical section; processing the critical section” in claim 22 ((b) describes execution of the critical section).
 Rajwar teaches “checking, only after concluding the processing of the critical section and prior to a commit point in the transactional lock elision transaction, a status of a lock; committing, responsive to a determination that a status of the lock is free, a result of the transactional lock elision transaction” in claim 22 (step (b) and (c)), and claim 32, step (d) (steps c and d disclosed of finishing execution of critical session, then committing when acquiring lock successfully).
	Claims 25 and 32 are rejected for similar reasons as claim 21.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 24, 28 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Rajwar et al (“Rajwar” US 2003/0079094 A1), published on April 24, 2003, in view Luo et al (US 7,321,898 B1) published on Jan. 22, 2008.
As to claim 24, It appears Rajwar fails to explicitly teach “wherein a time window from reading the lock early to a commit time is greater than a time window from reading the lock late to the commit time, a probability of conflict on the lock in deferred locking is less than a probability of conflict on the lock in conventional locking”.
However, Luo et al teach “wherein a time window from reading the lock early to a commit time is greater than a time window from reading the lock late to the commit time, a probability of conflict on the lock in deferred locking is less than a probability of conflict on the lock in conventional locking” in col. 8: 49-52 (“…the probability of lock conflicts and deadlocks is greatly reduced, because latches are only held for  a short period of time, and Y locks do not conflict with each other”; noting that "latches” corresponds to a time window from reading the lock to the commit time).
wherein a time window from reading the lock early to a commit time is greater than a time window from reading the lock late to the commit time, a probability of conflict on the lock in deferred locking is less than a probability of conflict on the lock in conventional locking”, as taught by Luo et al.
The motivation would have been to minimize the probability of conflict during execution of multi-threads using transactional lock elision.
Claims 28 and 35 rejected for similar reasons as claim 24.

Claims 29 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Rajwar et al (“Rajwar” US 2003/0079094 A1), published on April 24, 2003, in view of Schopp (US 2005/0081204 A1), published on Apr. 14, 2005.
As to claim 29, it appears Rajwar fails to explicitly teach “selecting, responsive to a determination that the status of the lock is not free, an action from a set of alternative actions”.
However, Schopp teaches “selecting, responsive to a determination that the status of the lock is not free, an action from a set of alternative actions” in figure 3 (steps 304, 306, 308, and 316 describe a set of alternate actions in which the “busy-wait spin” step or “sleep on mutex” step are actions taken upon the lock status (mutex) is not free).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to combine Rajwar method of transactional lock elision selecting, responsive to a determination that the status of the lock is not free, an action from a set of alternative actions” in order to implement a spin lock mutex (Schopp par. 0038).
The motivation would have been to effectively waiting for the lock during concurrent programming environment.
Claim 36 is rejected for similar reasons as claim 29.

Claims 30 and 37 is rejected under 35 U.S.C. 103 as being unpatentable over Rajwar et al (“Rajwar” US 2003/0079094 A1), published on April 24, 2003, in view of Schopp (US 2005/0081204 A1), published on Apr. 14, 2005 an in further view of Onodera (US 2001/0014905 A1), published on Aug. 16, 2001.
As to claim 30, Even though Schopp teaches “wherein the set of alternate actions includes performing a short spin loop” in figure 3 (step 308 is short spin loop approach), it appears Schopp fails to explicitly teach “performing a wait-notify". 
However, Onodera teaches “performing a wait-notify" in par. 0020 (the thread is waiting for a notification as to teach of performing a wait-notify).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify Schopp's alternate actions including “performing a wait-notify”, as taught by Onodera.
The motivation would have been to avoid un-expected result in multithreading environment (“one thread at most is permitted to enter a monitor”, Onodera par. 0020).
Claim 37 is rejected for similar reasons as claim 30.

Claims 31 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Rajwar et al (“Rajwar” US 2003/0079094 A1), published on April 24, 2003, in view of Schopp (US 2005/0081204 A1), published on Apr. 14, 2005.
	As to claim 31, it appears Rajwar fails to explicitly teach “performing at least one alternate action selected from the set of alternate actions”.
However, Schopp teaches “performing at least one alternate action selected from the set of alternate actions” in figure 3 (steps 306, 308 and 316 are to teach of performing at least one alternate action selected from the set of alternate actions). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to combine Rajwar method of transactional lock elision (TLE) with Schopp to perform alternate actions (Schopp figure 3).
The motivation would have been to effectively waiting for the lock utilizing alternative actions.
Claim 38 is rejected for similar reasons as claim 31.

Response to Arguments
	Regarding Applicant’s arguments on pages 8 and 9 of the remarks, Applicant argues “Consequently, the checking of the lock occurs during (or prior to) the executing/processing of the critical section. This does not occur only after the processing of the critical section, as previously claimed, or only after concluding the processing of the critical section, as currently claimed”. Applicant’s arguments are respectfully considered, but are not persuasive. Claim 22 of the reference, after concluding the processing of the critical section and prior to a commit point in the transactional lock elision transaction” in claim language are interpreted as the end of execution of critical section and prior to the commit point. Consequently, the reference Rajwar et al satisfies claim 21 requirement.
	Regarding Applicant’s arguments on pages 9 and 10 of the remarks, Applicant argues “…In fact, the process described in claims 22 and 32 are disclosed by Figure 5 of22 Rajwar”. Applicant’s arguments are respectfully considered, but are not persuasive. Figure 5 requires to detect lock acquired (box 60) prior to execution of critical section (box 66). However, claim 22 step (b) of critical section execution is required prior to step (c) of checking for conflict, then step (d) in claim 32 with further describing detect lock acquired for conflict determination in step (c). In other words, claims 22, 31 and 32 describe the order of critical section execution prior to detect lock acquired while figure 5 describes to detect lock acquired prior to critical section execution.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Loc Tran whose telephone number is 571-272-8485.  The examiner can normally be reached on Mon-Fri. 7:30am-5pm; First Fri Off.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LOC TRAN/
Primary Examiner, Art Unit 2165